Citation Nr: 1500564	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-21 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with major depressive disorder and alcohol dependence.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel

INTRODUCTION

The Veteran served on active duty from November 1965 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In June 2014, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims folder.

This appeal was processed electronically using the Virtual VA paperless claims processing system.  Although a review of the Veterans Benefits Management System (VBMS) paperless claims processing system revealed no additional records, any future consideration of this appellant's case should take into consideration the existence of these electronic records, as well as Virtual VA records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims a worsening of his PTSD with major depressive disorder symptomatology since the June 2011 VA examination.  He also reports he is continuing to receive mental health treatment from VA.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all mental health treatment records from the Mountain Home VAMC in Morristown, Tennessee, since June 2011 and associate with the e-folder.  If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented. 

2.  After all available records have been associated with the e-folder, arrange for the Veteran to undergo a VA examination with an appropriately qualified examiner to determine the current severity of his PTSD with major depressive disorder and alcohol dependence.  The e-folder and paper folder must be made available to the examiner in conjunction with the examination and the examiner must note that the folders have been reviewed.  Any and all tests and evaluations deemed necessary must be performed and the clinical findings must be reported in detail.  The examiner must elicit a complete history of the Veteran's symptomatology and problems, and note that, in addition to the examination findings, the Veteran's self-reported history has been considered.

After examining the Veteran and reviewing the claims file, the examiner is asked to:

* Determine all current manifestations associated with the Veteran's service-connected PTSD with major depressive disorder and alcohol dependence and comment on its severity; and 

* Specifically address the degree of social and occupational impairment caused by the Veteran's PTSD with major depressive disorder and alcohol dependence.  A current Global Assessment of Functioning (GAF) scale score should be provided; 

3.  The AOJ should then readjudicate the claim.  If the claim is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an appropriate period of time to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




